DETAILED CORRESPONDENCE
Corrected Notice of Allowability
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a corrected Notice of Allowance in order to consider the IDS filed on 07/13/2022 after the Notice of Allowance mailed on 06/15/2022.
	In the prior Corrected Notice of Allowance mailed on 08/09/2022, the examiner inadvertently noted that the IDS filed on 07/13/2022 failed to comply with 37 CFR 1.97(d) because it lacked a statement as specified in 37 CFR 1.97(e); however, the 37 CFR 1.97(e) box was checked on p. 3 of the IDS.  To correct this issue, a new Corrected Notice of Allowance where the IDS is considered is set forth below.
	The information disclosure statement filed on 07/13/2022 after the Notice of Allowance mailed on 06/15/2022, but before the issue fee is paid complies with the provisions of 37 CFR 1.97(d) and is therefore being considered.
	The IDS filed on 07/13/2022 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
	The references cited in the IDS filed on 07/13/2022 fail to teach or suggest the compositions and methods as claimed.  Accordingly, claims 107-120 and 124-126 are allowable for the reasons of record set forth in the Notice of Allowance mailed on 06/15/2022.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656